Citation Nr: 0533412	
Decision Date: 12/12/05    Archive Date: 12/30/05	

DOCKET NO.  01-06 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1964 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Atlanta, Georgia.  By rating decision dated in January 2000, 
service connection for PTSD was granted.  A disability rating 
of 10 percent was assigned, effective March 2, 1998, the date 
of receipt of the veteran's claim.  By rating decision dated 
in May 2002, the aforementioned rating action was amended to 
reflect a 30 percent disability rating from the same 
effective date of March 2, 1998.  The veteran and his 
representative have continued their appeal for a higher 
rating.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appeal has been obtained or 
requested by the RO.

2.  Manifestations of the veteran's PTSD include flashbacks, 
nightmares, anxiety, social isolation, and anger management 
problems.  The veteran takes psychotropic medication and is 
seen for treatment and evaluation on a periodic basis.  

3.  The veteran's psychiatric impairment causes him 
difficulty from both a social and occupational standpoint.

4.  The veteran has not shown symptoms such as suicidal 
ideation, obsessional rituals, difficulty with speech, 
spatial disorientation, neglect of personal appearance and 
hygiene, or near continuous panic or depression affecting his 
ability to function.



CONCLUSION OF LAW

The criteria for entitlement to an initial disability rating 
of 50 percent, but not more, for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326(a) (2005).

The VCAA and its implementing regulations also include 
notification provisions.  Specifically, they require VA to 
notify a claimant and the claimant's representative of any 
information, and any medical or lay evidence not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).

The veteran and his representative have been fully advised of 
the evidence needed to substantiate entitlement to an initial 
disability rating in excess of 30 percent for PTSD, of the 
evidence he needs to provide, the evidence VA will obtain for 
him, as well as the need for him to submit any evidence in 
his possession.  Such notice was issued to him and his 
representative in the March 2001 communication informing them 
of the VCAA, in the May 2001 statement of the case, and in 
supplemental statements of the case, including one dated in 
April 2005.

These documents provided them with notice of the law and 
governing regulations, including the VCAA, as well as the 
requirement to submit medical evidence establishing 
entitlement to an initial disability rating in excess of 
30 percent for PTSD.  By way of these documents, there were 
also specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf, and the ways in which this evidence 
failed to show entitlement to a higher rating.  This 
information provided the veteran with notice of the evidence 
needed to substantiate his claim.

A review of the record shows the veteran has been accorded 
psychiatric examinations by VA.  Additionally, medical 
records have been associated with the claims folder and have 
been reviewed.  Further, the veteran himself provided 
testimony before the undersigned traveling Veterans Law Judge 
at the Atlanta RO in October 2005.

In view of the foregoing, the Board will proceed to 
adjudicate the claim based on the record before it.  The 
Board notes that it is granting a substantial increase in the 
disability rating for the veteran's PTSD.

Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations generally.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Where there is an approximate 
balance of positive and negative evidence regarding any issue 
material to a determination of the matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

Psychiatric disorders, including PTSD, are rated under a 
general rating formula for mental disorders.  The criteria 
under that formula for ratings of 30 percent or higher are as 
follows:

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  Depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)...30 percent.

Occupational and social impairment of reliability and 
productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships...50 percent.

The next higher rating of 70 percent is authorized when there 
is impairment reflecting deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  Suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish or maintain effective 
relationships...70 percent.

The maximum schedular rating of 100 percent requires total 
occupational and social impairment due to such symptoms as 
gross impairment of thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266 
(citing the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (DSM-IV), 
page 32).

A score of 61 to 70 is appropriate when there are some "mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."

A score of 51 to 60 is appropriate when there are "moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  A score of 41 to 50 is 
appropriate when there are "serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment of social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held in Francisco v. Brown, 
7 Vet. App. 55, 58 (1994), that where entitlement to 
compensation has been established and an increase in the 
disability rating is at issue, the present level of 
disability is of prime importance.  

The Court subsequently held that the above rule is not 
applicable to the assignment of an initial rating for 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings may be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Discussion

Based on a longitudinal review of the evidence of record 
since the date of receipt of the veteran's claim for service 
connection, the Board finds that a disability rating of 
50 percent, but not more, is reasonably warranted for the 
entire appeal.  The next higher rating of 70 percent is not 
authorized because the evidence of record does not show 
psychiatric impairment with such symptoms as suicidal 
ideation, obsessional rituals, impaired impulse control, 
spatial disorientation, and neglect of personal appearance 
and hygiene, some of the symptoms associated with a 
70 percent disability rating.

The pertinent medical evidence of record includes a report of 
a PTSD examination accorded the veteran by VA in August 1999.  
The veteran was not currently taking any psychotropic 
medication.  The veteran stated that he had been employed at 
a marine base since 1984.  His job involved primarily doing 
electrical work and he was currently working a 40-hour work 
week.  On examination it was stated he "meets some" criteria 
for PTSD.  Symptoms included recurrent and intrusive 
recollections of stressful experiences, recurring and 
distressing dreams of events, avoidance of activities or 
situations that would arouse recollections of trauma, 
irritability, and difficulty sleeping.  

Mental status examination was unremarkable, except for 
notation of some tension, a short temper, and impairment of 
sleep.  The Axis I diagnosis was mild PTSD.  There was no 
Axis II diagnosis.  The veteran was given a current GAF score 
of 67.  It was noted this score was reflective of the fact 
that the veteran's marriage of 30 years was "generally 
stable" and that he had worked consistently since 1984 at the 
same job with "no significant occupational impairment."  

Of record is a May 2000 communication from the veteran's wife 
who stated that, although they had been together for some 31 
years, the veteran was "mentally abusive."  She stated that 
sometimes he would be totally withdrawn and at other times he 
would communicate with her and the family only on a partial 
basis.  She expressed significant frustration in describing 
the veteran's relationship with her and their children.

Other pertinent evidence of record includes the report of 
another psychiatric examination for rating purposes accorded 
the veteran by VA in November 2001.  The claims folder was 
not available to the examiner for review.  All the 
information contained in the report was provided by the 
veteran.  The veteran complained that his PTSD symptoms were 
"worse than ever."  He referred to emotional detachment, 
anger, and irritability.  However, despite the various 
symptoms he referred to, during the interview process he was 
described as polite and cooperative.  Mood was normal, affect 
was appropriate and not constricted.  Also, he was alert, 
oriented, relevant, and coherent.  The Axis I diagnosis was 
PTSD.  There was no Axis II diagnosis.  The GAF score for the 
past year was "estimated to be 55."

The claims folder also includes reports dated in 2002 from a 
team leader/readjustment counseling therapist at a local Vet 
Center regarding treatment and evaluation of the veteran at 
that facility since December 2001.  In the latter 
communication dated in October 2002, it was noted the veteran 
was continuing to receive treatment at the Vet Center.  He 
was also attending a readjustment group for combat veterans 
on a biweekly basis and was attending individual counseling 
on the alternate weeks.  The veteran was described as 
committed to improving his status.  However, it was noted he 
continued to struggle with flashbacks, nightmares, 
intrusive/repetitive thoughts of combat, anxiety, emotional 
numbing, isolation, and anger management problems.  The 
individual stated the veteran's anger appeared to be related 
to a type of agitated depression.  

Subsequent medical evidence includes reports of VA outpatient 
visits on periodic occasions.  At the time of one such 
outpatient visit in December 2002, it was noted he was taking 
Prozac and Vistaril.  He stated that he isolated himself on 
Thanksgiving Day and went hunting, instead of eating with his 
family.  Other than a mildly flat affect, findings were 
unremarkable.  His assessment was PTSD.  He was given a GAF 
score of between 55 and 60.  Similar findings were made at 
the times of March and August 2003 visits.  

At the time of a February 2004 visit it was indicated the 
veteran had recently retired.  He stated that initially he 
had some difficulty adjusting.  He saw a VA counselor and 
this helped him somewhat.  There was discussion as to the 
possibility of doing some volunteer work or part-time work so 
as to avoid aggravating his depression.  His GAF score at the 
time of that visit was 55.  

Also of record is report of the mental health clinic 
outpatient visit in November 2004.  It was noted the 
veteran's previous visit was back in February 2004.  He was 
compliant with 25 milligrams of Vistaril at bedtime as 
necessary and 20 milligrams of Prozac daily.  On observation 
he was described as alert and oriented.  Thought processes 
were relevant and coherent.  Judgment and insight were 
intact.  There was no suicidal ideation.  He exhibited a flat 
affect, but was willing to talk.  It was noted he had some 
difficulty maintaining eye contact.  He was given a GAF score 
of 60

In a February 2005 communication, and in testimony given 
before the undersigned at the personal hearing held at the 
Atlanta RO in October 2005, the veteran indicated that at the 
times of his outpatient visits he indicated that he was doing 
well on his medication because he did not want the mental 
health professionals to give him extra medication.  He stated 
that he tried to cope the best he could without taking too 
much medication.  With regard to his marriage, he described 
his wife as "long suffering" and was surprised that she had 
stayed with him.  With regard to his relatively good work 
history, he indicated that he took a buyout from his job in 
October 2003 because his supervisors recommended it.  He 
stated that he found himself "hanging on" at work and 
believed that his anger and depression had caused him 
problems at the job over the years and led to his departure.  

After review of the evidence of record, the Board, as noted 
above, finds that an initial disability rating of 50 percent 
from the date of the veteran's claim, March 2, 1998, is 
warranted.  While the GAF scores the veteran has been given 
at the time of examinations and outpatient visits are not 
indicative of significant psychiatric impairment, the Board 
is persuaded by statements from the veteran and his wife, as 
well as from his principal treating mental health 
professional at the Vet Center, that the veteran does exhibit 
significant social and industrial impairment so as to warrant 
the assignment of a 50 percent rating for the entire appeal.  
The veteran has been married to the same woman for more than 
30 years, but both he and she have described having 
significant difficulties during the course of the marriage.  
With regard to his job, the veteran indicated that symptoms 
such as anger and depression had caused him various problems 
on the job and essentially forced him to leave.  The record 
shows that the veteran has been taking psychotropic 
medication for treatment of his symptomatology and the record 
also reveals that he is seen on a regular basis by VA and by 
a local Vet Center.  The Board believes that it is, 
therefore, reasonable to find that the assignment of a 
50 percent rating is in order from the date of receipt of the 
initial claim, that being March 2, 1998.  The Board finds 
that the veteran's psychiatric impairment most nearly 
comports with the assignment of a 50 percent rating.


ORDER

An initial disability rating of 50 percent, but not more, for 
the veteran's PTSD is granted.



	                        
____________________________________________
	ROBERT E.SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


